Citation Nr: 1526171	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure or secondary to diabetes mellitus, Type II.

3. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure or secondary to diabetes mellitus, Type II.

4. Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, E.N.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In November 2013, the Veteran had a videoconference hearing before the undersigned. The hearing transcript has been associated with the record.

This case was remanded in July 2014 for additional development. 

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Service connection for diabetes mellitus type II associated with herbicide exposure was granted by an April 2015 rating decision, effective June 4, 2010.

2.  Service connection for peripheral neuropathy of the right upper extremity was granted by an April 2015 rating decision, effective June 4, 2010.

3.  Service connection for peripheral neuropathy of the left upper extremity was granted by an April 2015 rating decision, effective June 4, 2010.

4.  Service connection for peripheral neuropathy of the right lower extremity was granted by an April 2015 rating decision, effective June 4, 2010.

5.  Service connection for peripheral neuropathy of the left lower extremity was granted by an April 2015 rating decision, effective June 4, 2010.

6.  Service connection for residuals of prostate cancer with voiding dysfunction was granted by an April 2015 rating decision, effective June 4, 2010.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus type II has been service connected and there remains no issue in controversy regarding this issue. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

2.  The Veteran's peripheral neuropathy of the right upper extremity has been service connected and there remains no issue in controversy regarding this issue. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

3.  The Veteran's peripheral neuropathy of the left upper extremity has been service connected and there remains no issue in controversy regarding this issue. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

4.  The Veteran's peripheral neuropathy of the right lower extremity has been service connected and there remains no issue in controversy regarding this issue. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

5.  The Veteran's peripheral neuropathy of the left lower extremity has been service connected and there remains no issue in controversy regarding this issue. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).

6.  The Veteran's residuals of prostate cancer with voiding dysfunction has been service connected and there remains no issue in controversy regarding this issue. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Given the RO's grant of service connection for all of the issues on appeal, further discussion of VCAA is not necessary.

Initially, the Board notes that it has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  By an April 2015 rating decision, the RO granted service connection for diabetes mellitus type II, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and residuals of prostate cancer with voiding dysfunction, all effective June 4, 2010, the date of the Veteran's claim.

Because the Veteran has been service connected for the issues on appeal, there remains no case or controversy with respect to the current claim. Thus, the Board does not have jurisdiction to consider these issues and the appeal must be dismissed.


ORDER

The appeal seeking service connection for diabetes mellitus, Type II, is dismissed.

The appeal seeking service connection for peripheral neuropathy of the lower extremities is dismissed.

The appeal seeking service connection for peripheral neuropathy of the upper extremities is dismissed.

The appeal seeking service connection for residuals of prostate cancer is dismissed.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


